EXHIBIT 99.23 ANNUAL GENERAL AND SPECIAL MEETING OF THE HOLDERS OF COMMON SHARES OF MERCATOR MINERALS LTD. (THE “COMPANY”) AUGUST 31, 2011 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations (Section 11.3) Shares Represented at the Meeting: Total outstanding Shares as at the Record Date: The following matters were put to a vote by a show of hands at the annual general shareholders’ meeting of the Company: Matters Voted on Voting Results 1.Setting the number of directors at eight. Votes In favour (72.10%) Votes Against (27.90%) The Number of Directors was set at eight 2. The Election of the following nominees as directors of the Company for the ensuing year or until their successors are elected or appointed: Colin K. Benner John H. Bowles Joseph M. Keane D. Bruce McLeod Robert J. Quinn Stephen P. Quin Gavin Thomas Ronald Earl Vankoughnett Votes In favour (63.60%) (70.33%) (68.05%) (69.32%) (63.33%) (58.52%) (67.83%) (67.78%) Votes Against (36.40%) (29.67%) (31.95%) (30.68%) (36.67%) (41.48%) (32.17%) (32.22%) Each of the eight nominees proposed by management was elected as a director of the Company. 3. The appointment of KPMG LLP, Chartered Accountants, as auditors of the Company and the authorization of the directors to fix their remuneration. Votes In favour CC Votes Against 4. The approval of the Company’s Incentive Stock Option Plan. Votes In favour (57.91%) Votes Against (42.09%) 5. The approval of the Company’s Shareholder Rights Plan. Votes In favour (69.77%) Votes Against (30.23%) Dated at Vancouver, British Columbia this 1st day of September, 2011. MERCATOR MINERALS LTD. Per: “Marc S. LeBlanc” Marc S. LeBlanc, Corporate Secretary
